Final order affirmed, without costs of this appeal to any .party. Memorandum : The question sought to be placed upon the ballot at the general election to be held November 7, 1950,.does not relate to a subject upon which the council has power to act, or upon any pending matter respecting which the common council will be called upon to act officially, and is, therefore, not a question upon which an advisory referendum may he sought under section 411 of the Buffalo City Charter. (Local Law, No. 4,1927 [published in Local Laws, 1932, p. 100].) We pass upon no other question. All concur. Leave to appeal to the Court of Appeals granted. (Appeal from final order denying petitioners’ application to compel the Board of Elections to place an advisory referendum upon the ballot at the general election to be held November 7, 1950.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.